DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 12/10/2021, on an application filed on 06/25/2020. Claims 1-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Remarks
Applicant's Amendment and Remarks (filed 12/10/2021) with respect to the 102 and 103 rejection of the claims are moot in view of the new ground(s) of rejection due to the amended limitations “the resin layer does not cover the underlying electrode layer on the first end surface and the second end surface” in independent claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al. (US 2018/0082789 A1 and Asano hereinafter), as evidenced by Kawakami et al. (US 2002/0031701 A1 and Kawakami hereinafter).
Regarding claim 1, Asano discloses a multilayer ceramic capacitor (item 100 of Figs. 1-3 and ¶[0045] shows and indicates multilayer ceramic capacitor 100) comprising: a multilayer body including a plurality of layered dielectric layers and a plurality of layered internal electrode layers (items 110, 200, 211, 212 of Fig. 2 and ¶[0045_0052 & 0055-0056] shows and indicates multilayer body 110 including a plurality of layered dielectric layers 200 and a plurality of layered first internal electrodes 211 and second internal electrodes 212), the multilayer body including a first main surface and a second main surface opposed to each other in a height direction, a first side surface and a second side surface opposed to each other in a width direction orthogonal or substantially orthogonal to the height direction, and a first end surface and a second end surface opposed to each other in a length direction orthogonal or substantially orthogonal to the height direction and the width direction (items 101, 102, 103, 104, 105, 106, H, L, W of Fig. 1 and ¶[0045] shows and indicates multilayer body 110 that includes first main surface 102 {2nd principal surface} and second main surface 101 {1st principal surface} opposed to each other in height direction H {laminate direction}, first side surface 104 {2nd side surface} and second side surface 103 {1st side surface} opposed to each other in a width direction W orthogonal or substantially orthogonal to the height direction H, and first end surface 105 and a second end surface 106 opposed to each other in a length direction L orthogonal or substantially orthogonal to the height direction H and the width direction W); and a pair of external electrodes items 120, 130 of Figs. 1-2 & item 120 of Fig. 3 and ¶[0055-0056] shows and indicates first external electrode 120 connected to first internal electrode layers 211  provided on the first end surface 105; second external electrode 130 connected to second internal electrode layers 212 provided on the second end surface 106), a portion of the first and second main surfaces, and a portion of the first and second side surfaces (Fig. 1 and ¶[0055-0056] shows and indicates where first external electrode 120  has portion on the first main surface 102 and on the second main surface 101, and a portion on the first side surface 104 and on the second side surface103; and where second external electrode 130 has portion on the first main surface 102 and on the second main surface 101, and a portion on the first side surface 104 and on the second side surface 103); wherein each of the pair of external electrodes includes: an underlying electrode layer (items 122, 132 of Fig. 2 & item 122 of Fig. 3 and ¶[0066-0067] shows and indicates that first external electrode 120 includes underlying electrode layer 122 {first base electrode layer}; and second external electrode 130 includes underlying electrode layer 132 {second base electrode layer});a resin layer (items 140, 150 of Fig. 2 & item 140 of Fig. 3 and abstract & ¶[0066-0067] shows and indicates where first external electrode 120 includes resin layer 140 {first organic layer that includes an organic silicon, where a layer of organic silicon is resin, as evidenced by Kawakami in claim 64}; and where second external electrode 130 includes resin layer 150 {second organic layer that includes an organic silicon, where a layer of organic silicon is resin, as evidenced by Kawakami in claim 64}); and a plated layer covering the underlying electrode layer and the resin layer (items 123, 124, 126, 140a, 133, 134, 136, 150a  of Fig. 2 & items 23, 124, 126, 140a  of Fig. 3 and ¶[0065-0068] shows and indicates where first external electrode 120 includes plated layer 123 {plated layer 123 is a two layer structure forming Ni plating layer 124 and a Sn plating layer 126} is covering underlying electrode layer 122 and resin layer 140 at end 140a; and where second external electrode 130 includes plated layer 133 {plated layer 133 is a two layer structure forming Ni plating layer 134 and a Sn plating layer 136} is covering underlying electrode layer 132 and resin layer 150 at end 150a);a portion of an end of the underlying electrode layer includes a region covered with the resin layer and a region not covered with the resin layer (items 220, 320 of Fig. 2 & item 220 of Fig. 3 and ¶[0066-0067] shows and indicates where a portion of the end of underlying electrode layer 122 is covered by resin layer 140 which makes contact with end 220 of underlying electrode layer 122 and a region above underlying electrode layer 122 is not covered with resin layer 140 {clearly shown in Fig. 3}; and where a portion of the end of underlying electrode layer 132 is covered by resin layer 150 which makes contact with end 320 of underlying electrode layer 132 and a region above underlying electrode layer 132 is not covered with resin layer 150); the resin layer does not cover the underlying electrode layer on the first end surface and the second end surface (Figs.2-3 and ¶[0066-0067] shows and indicates where resin layer 140 does not cover the underlying electrode layer 122 on the first end surface 105; and where resin layer 150 does not cover the underlying electrode layer 132 on the first end surface 106).

Regarding claim 2, Asano discloses a multilayer capacitor, wherein the resin layer covers at least a portion of an end of the underlying electrode layer located on the first main surface (Figs.2-3 and ¶[0066-0067] shows where resin layers 140 and 150 covers a portion of an end of underlying electrode layer 122 and 132 located on the first main surface 102, respectively).

Regarding claim 3, Asano discloses a multilayer capacitor, wherein the resin layer entirely or substantially entirely covers an end of the underlying electrode layer located on at least one of the first main surface and the second main surface (Figs. 2-3 and ¶[0066-0067] shows where resin layers 140 and 150 covers entirely an end of underlying electrode layer 122 and 132 located on the first main surface 102 and second main surface 101, respectively).

Regarding claim 6, Asano discloses a multilayer capacitor, wherein the resin layer entirely or substantially entirely covers an end of the underlying electrode layer located on the first main surface and the second main surface (Figs. 2-3 and ¶[0066-0067] shows where resin layers 140 and 150 covers entirely an end of underlying electrode layers 122 and 132 located on the first main surface 102 and the second main surface 101, respectively).

Regarding claim 11, Asano discloses a multilayer capacitor, wherein the resin layer does not include a metal component (Figs. 1-3 and abstract & ¶[0066-0067] indicates where resin layers 140 and 150 does not include a metal as organic silicon compound).
In addition, the applicant has not disclosed that having the resin layer not include a metal component solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the resin layer does not include a metal component, as shown by Asano, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 12, Asano discloses a mount structure of a multilayer capacitor comprising, the multilayer ceramic capacitor according to claim 2; and a substrate on which a surface the multilayer ceramic capacitor is mounted; wherein the first main surface of the multilayer ceramic capacitor where the resin layer is located is opposed to the substrate (¶[0071 & 0081] is understood to indicate a mount structure that is comprised of the multilayer ceramic capacitor of rejected claim 2; where the mount structure includes substrate on which a surface multilayer ceramic capacitor 100 is mounted; and where the first main surface 102 of multilayer body 110 of multilayer ceramic capacitor 100 has the resin layers 140 and 150 is located opposite to the substrate).

Regarding claim 16, see the rejection of claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Asano (evidenced by Kawakami), as detailed in the rejection of claims 2 and 1 above, in view of Fujita et al. (US 2015/0228409 A1 and Fujita hereinafter).
Regarding claim 13, Asano discloses a  multilayer ceramic capacitor according to the rejection of claim 2 (Figs. 2-3 and ¶[0066-0067] shows and indicates where resin layers 140 and 150 covers a portion of an end of underlying electrode layer 122 and 132 located on the first main surface of the first main surface 102 and the second main surface 101 opposed to each other in height direction H, respectively; Figs. 2-3 and ¶[0066-0067] shows and indicates resin layer 140 and 150 located and disposed to a bottom face surface of the first main surface 102). 
However, Asano does not disclose a series of electronic components comprising a carrier tape including a plurality of cavities in which the multilayer ceramic capacitor is accommodated, and wherein the first main surface of the multilayer ceramic capacitor is dispose to face a bottom surface of the plurality of cavities.
Fujita discloses a series of electronic components comprising a carrier tape including a plurality of cavities in which the multilayer ceramic capacitor is accommodated, and wherein the first main surface of the multilayer ceramic capacitor is dispose to face a bottom surface of the plurality of cavities (items 1, 21, 22, 22a of Fig. 6 and ¶[0069-0070] shows and indicates a series of electronic components 21 {monolithic ceramic capacitor array 21} that comprises a carrier tape 22 including a plurality of cavities 22a in which the multilayer ceramic capacitor 1 {monolithic ceramic capacitors} is accommodated; and where the first main surface of the multilayer ceramic capacitor 1 is dispose to face a bottom surface of the plurality of cavities 22a shown in Fig. 6 {Examiner noted that item 21 is not properly labeled in Fig. 6}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a series of electronic components comprising a carrier tape including a plurality of cavities in which the multilayer ceramic capacitor is accommodated, and wherein the first main surface of the multilayer ceramic capacitor is dispose to face a bottom surface of the plurality of cavities into the device of Asano. One would have been motivated to take the mount structure of a multilayer ceramic capacitor of Asano and have a series of electronic components comprised of a carrier tape that includes a plurality of cavities in which the multilayer ceramic capacitor is accommodated, and where the first main surface of the multilayer ceramic capacitor is dispose to face a bottom surface of the plurality of cavities in order to reliably mount each of the multilayer ceramic capacitors from the bottom surface of the first main surface, as indicated by Fujita in ¶[0070], in the mount structure of a multilayer ceramic capacitor of Asano

Allowable Subject Matter
Claims 4-5, 7-10, 14-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4 and 14, the primary reason for allowance is due to a multilayer ceramic capacitor, further comprising a region not covered with the resin layer in a central portion in the height direction, at an end of the underlying electrode layer located on the first side surface and the second side surface.
Regarding claim 5, the primary reason for allowance is due to the dependency on claim 4.
Regarding claims 7 and 17, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the resin layer is not provided on at least one of the first main surface and the second main surface and is not provided on either of the first side surface and the second side surface.
Regarding claims 8 and 18, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein a minimum value of a length in a length direction of a region where the resin layer covers the underlying electrode layer on the first main surface is equal to or larger than about 10 µm.
Regarding claims 9 and 19, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein a minimum value of a length in a length direction of a region where the resin layer covers a surface of the multilayer body on the first main surface is equal to or larger than about 10 µm.
Regarding claims 10 and 20, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the resin layer includes a thermosetting resin and a metal component.
Regarding claim 15, the primary reason for allowance is due to the dependency on claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inoue et al. (US 2016/0027585 A1) discloses a multilayer ceramic capacitor according to Applicant’s amended claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847